79 So.3d 240 (2012)
DEPARTMENT OF REVENUE o/b/o Lemeicia L. RAMBERT, Appellant,
v.
Donald G. WILLIAMS, Appellee.
No. 1D11-3538.
District Court of Appeal of Florida, First District.
February 17, 2012.
Pamela Jo Bondi, Attorney General, and Toni C. Bernstein, Senior Assistant Attorney General, Tallahassee, for Appellant.
No appearance for Appellee.
*241 PER CURIAM.
The Department of Revenue ("DOR") seeks review of an administrative support order that deviated from the standard child support guidelines. DOR argues that the administrative law judge erred in reducing Donald Williams' child support obligations by deviating from the child support guidelines based upon a verbal visitation agreement that was not court-authorized. We agree with DOR and find that this case is materially indistinguishable from this Court's recent opinions in Department of Revenue ex rel. Sherman v. Daly, 74 So.3d 165 (Fla. 1st DCA 2011) and Department of Revenue ex rel. Bohm v. Koehler, 77 So.3d 253 (Fla. 1st DCA 2012) (reversing an administrative support order based on the authority of Daly and the appellee's acknowledgement of Daly as controlling case law). In Daly, we held that "the Legislature has expressed its intent to authorize deviations from the child support guidelines only where there exists a written, court-authorized parenting-plan." Daly, 74 So.3d at 168. Thus, for the reasons explained in Daly, we reverse the administrative support order, and remand this case to the Division of Administrative Hearings for further proceedings consistent with this opinion.
REVERSED and REMANDED for further proceedings.
PADOVANO, LEWIS, and CLARK, JJ., concur.